DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination in this application.  Furthermore, applicant’s arguments, see remarks, filed 4/13/2020, with respect to the 112(a), 112 (pre-AIA ), first rejection has been fully considered and is persuasive.  The 112(a), 112 (pre-AIA ), first rejection has been withdrawn.

Response to Arguments
The indicated allowability of claims 1-20 is withdrawn in view of the newly discovered reference(s).  Rejections based on the newly cited reference(s) follow.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Battestilli et al. (Publication number US 20110261811 A1), hereinafter Battestilli.  

4.	With respect to claim 1, Battestilli discloses, a method comprising:

monitoring a first load on the first server (see Fig. 2, item 208a (server)) and a second load on the server (par. [0057], lines 14-15);
receiving a third flow (see Fig. 2, third arrow leaving item 202 (IP packet flow)) to be distributed to the first server (see Fig. 2, item 208a (server)) according to the static rule (par. [0024], lines 20-23);
determining, via the monitoring, the first server (see Fig. 2, item 208a (server)) is running at capacity (par. [0057], lines 14-17);
establishing an exception to the static rule to yield an exception rule (par. [0051]);
distributing the third flow (see Fig. 2, third arrow leaving item 202 (IP packet flow)) to a third server (see Fig. 2, item 208c (server)) with capacity according to the exception rule (par. [0057], lines 14-17); and
storing a flow table for the third flow at a switch (par. [0024], lines 25-29), wherein a switch does not store a static rule flow table for the static rule (par. [0024], lines 32-36).

With respect to claim 2 Battestilli discloses the method of claim 1, further comprising: aging the third flow (par. [0055]).

With respect to claim 3 Battestilli discloses the method of claim 1, further comprising: storing flow table entries at the switch for further exception rules to the static rule (par. [0024], lines 25-36).

With respect to claim 4 Battestilli discloses the method of claim 1, wherein distribution of flows follows the exception rule before the static rule (par. [0024], lines 10-29).

With respect to claim 5 Battestilli discloses the method of claim 1, wherein the third server is determined to have sufficient capacity to receive and process the third flow (par. [0057], lines 14-17).

With respect to claim 6 Battestilli discloses the method of claim 1, wherein a selection of the third server from a plurality of servers is based at least in part on an analysis of one or more of the exception rule, the static rule, the first flow, the second flow, the third flow, the first server, the second server and the third server (par. [0057]).

With respect to claim 8 the claim is rejected for the same reasons as claim 1 above as the claims are substantially similar. Furthermore, Battestilli discloses a system comprising: a processor (par. [0013]); and a computer-readable storage device storing instructions which, when executed by the processor, cause the processor to perform operations (par. [0010]).

With respect to claim 9 Battestilli discloses the system of claim 8, wherein the computer-readable storage device stores further instructions which, when executed by the processor, cause the processor to perform operations comprising further comprising: aging the third flow (par. [0055]).

With respect to claim 10 Battestilli discloses the system of claim 8, wherein the computer-readable storage device stores further instructions which, when executed by the processor, cause the processor to perform operations comprising further comprising: storing flow table entries at the switch for further exception rules to the static rule (par. [0024], lines 25-36).

With respect to claim 11 Battestilli discloses the system of claim 8, wherein distribution of flows follows the exception rule before the static rule (par. [0024], lines 10-29).

With respect to claim 12 Battestilli discloses the system of claim 8, wherein the third server is determined to have sufficient capacity to receive and process the third flow (par. [0057], lines 14-17).

With respect to claim 13 Battestilli discloses the system of claim 8, wherein a selection of the third server from a plurality of servers is based at least in part on an analysis of one or more of the exception rule, the static rule, the first flow, the second flow, the third flow, the first server, the second server and the third server (par. [0057]).

With respect to claim 15 Battestilli discloses a non-transitory computer-readable storage device storing instructions (par. [0010]) which, when executed by a processor (par. [0013]), cause the processor to perform operations.

With respect to claim 16 Battestilli discloses the non-transitory computer-readable storage device of claim 15, wherein the non-transitory computer-readable storage device stores further instructions which, when executed by the processor, cause the processor to perform operations comprising further comprising: aging the third flow (par. [0055]).

With respect to claim 17 Battestilli discloses the non-transitory computer-readable storage device of claim 15, wherein the non-transitory computer-readable storage device stores further instructions which, when executed by the processor, cause the processor to perform operations comprising further comprising: storing flow table entries at the switch for further exception rules to the static rule (par. [0024], lines 25-36).

With respect to claim 18 Battestilli discloses the non-transitory computer-readable storage device of claim 15, wherein distribution of flows follows the exception rule before the static rule (par. [0024], lines 10-29).

With respect to claim 19 Battestilli discloses the non-transitory computer-readable storage device of claim 15, wherein the third server is determined to have sufficient capacity to receive and process the third flow (par. [0057], lines 14-17).

With respect to claim 20 Battestilli discloses the non-transitory computer-readable storage device of claim 15, wherein a selection of the third server from a plurality of servers is based at least in part on an analysis of one or more of the exception rule, the static rule, the first flow, the second flow, the third flow, the first server, the second server and the third server (par. [0057]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Battestilli et al. (Publication number US 20110261811 A1), hereinafter Battestilli. In view of Anand et al. (Publication number US 20140369204 A1), hereinafter Anand.

With respect to claims 7 and 14 Battestilli does not specifically disclose the method of claim 1, wherein a selection of the third server from a plurality of servers is made based at least in part on how much data is required to be stored in the flow table for the third flow for the third flow being distributed to the third server relative to other servers of the plurality of servers having capacity for distribution.

However, Anand discloses the method of claim 1, wherein a selection of the third server from a plurality of servers (par. [0036]; also see Fig. 1, Blade 3) is made based at least in part on how much data is required to be stored in the flow table for the third flow for the third flow being distributed to the third server relative to other servers of the plurality of servers having capacity for distribution (par. [0066-0068]).

It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of Battestilli with the teachings of Anand. By modifying the load balancing system of Battestilli, disclosed in paragraph [0024] to further include the ability to perform table-based load balancing as disclosed in Anand, paragraph [0066]. In order to provide the load balancing system with another way to perform load balancing.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453